Detailed Action

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In line 13 of claim 15 replace “closed, and .” with - -closed.- -

REASONS FOR ALLOWANCE

3.	The following is an examiner’s statement of reasons for allowance: the claim limitations of “…an intermediate layer defined by a semi-rigid sheet that is movable relative to the inner layer; a handle attachment member connected to the semi-rigid sheet and having a pintle-receiving slot extending transverse to the centerline, and a clamp movable between a first position in which the pintle-receiving slot is open, and a second position in which the pintle-receiving slot is closed; and a handle having a shaft, a user handle at a proximate end of the shaft and a yoke pivotally attached to the shaft at a distal end of the shaft, the yoke having opposed first and second yoke arms and a pintle extending between the first and second yoke arms, and wherein the pintle is inserted into the pintle-receiving slot when the clamp is in the first position and the pintle is captured in the pintle-receiving slot when the clamp is in the second position such that the pintle remains transverse to the centerline when the pintle is captured in the pintle-receiving slot…” in claim 1, the claim limitations of “…the dorsal panel comprising a semi rigid sheet layered between a harness body inner layer and a harness body outer layer, wherein the harness body defines a major axis and the semi-rigid sheet is movable relative to the harness body inner layer; a handle mount attached to the semi rigid sheet so that movement of the dog causes movement of the semi-rigid sheet and the handle mount, the mount having a handle attachment member that includes a selectively openable and closable slot; a handle adapted to be selectively attached to and detached from the handle attachment member, the handle including a pintle: wherein the handle is pivotal relative to the handle attachment member to a desired position and configured to be fixed in the desired position, the pintle is inserted into the slot
when the slot is open and captured in the slot when the slot is closed…” in claim 15 and the claim limitations of “…the dorsal portion including an inner layer, an outer layer, and a semi-rigid sheet between the inner and outer layers and movable relative to the inner layer; a single-point handle attachment member comprising a mounting plate attached to the semi-rigid sheet and a clamp attached to a mounting plate, wherein movement of the dog causes movement of the semi-rigid sheet and associated movement of the single point handle attachment member; and a handle having a user handle at a proximal end and a yoke at a distal end, the yoke having
opposed arms with a pin extending therebetween so that the user handle is pivotable relative to the yoke; wherein movement of the semi-rigid sheet is transmitted to the handle; wherein the clamp is movable between a first position in which a slot in the single-point handle attachment member that extends transverse to the longitudinal axis is open, and a second position in which the slot is closed by a pair of fingers that extend over the slot; and wherein the handle is selectively attachable to the single-point attachment member when the clamp is in the first position and the pin is inserted into the slot and the clamp is moved to the second position to close the slot, and the handle is detachable from the single-point attachment member when the clamp is moved to the second position to open the slot…” in claim 19 are all not found in combination in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643